Citation Nr: 1738517	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-32 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to August 10, 2010, and a rating in excess of 40 percent thereafter, for a thoracolumbar spine disability.

2.  Entitlement to a rating in excess of 10 percent for subjective left lower extremity radiculopathy associated with compression fracture T11-T12.

3.  Entitlement to a rating in excess of 10 percent for subjective right lower extremity radiculopathy associated with compression fracture T11-T12.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1978.  This matter comes before the Board of Veteran's Appeals (Board) on appeal of an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Jurisdiction over the appeal now resides with the RO in Oakland, California

In his November 2010 substantive appeal, VA Form 9, the Veteran requested a central office hearing before a member of the Board.  He was scheduled for a hearing in November 2015; however, the record reflects that he did not attend his scheduled hearing, nor did he ask for the hearing to be rescheduled.  As such, the request for the hearing is considered withdrawn.  38 C.F.R. § 20.702(e) (2016).

In January 2013, the RO increased the Veteran's thoracolumbar spine rating to 40 percent as of August 10, 2010.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In a January 2013 rating decision, the RO assigned a pair of 10 percent ratings for subjective bilateral lower extremity radiculopathy as of August 10, 2012.  Inasmuch as radiculopathy is a neurological manifestation of a spine disability, it is included with the increased rating claim for a thoracolumbar spine disorder.  

In an August 2009 statement, the Veteran stated that he wants his rating for his thoracolumbar spine disability dated back to his separation from active duty.  However, the Veteran cannot make a free-standing claim for an earlier effective date without making an assertion of clear and unmistakable error (CUE) in the prior decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (holding that a freestanding claim for an earlier effective date is a nullity).  In this case, the Veteran has not made a claim of CUE, but rather, has stated that he is entitled to an earlier effective date because he claims he was promised a certain percentage of disability benefits immediately after discharge.  Nevertheless, he is not precluded from submitting such a claim in the future.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the appeal period, the Veteran's thoracolumbar spine disability has been characterized by limitation of forward flexion of the thoracolumbar spine to 30 degrees or less; unfavorable ankylosis has not been shown.

2.  From August 10, 2012, onwards, the Veteran's subjective bilateral lower extremity radiculopathy has been characterized by mild symptoms; moderate symptoms have not been shown.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating, but no more, prior to August 10, 2010, for a thoracolumbar spine disability, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010-5235 (2016).

2.  The criteria for a rating in excess of 40 percent for period from August 10, 2010, onwards, for a thoracolumbar spine disability, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010-5235 (2016).

3.  The criteria for a rating in excess of 10 percent for subjective lower left extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 4.124a, DC 8620 (2016).

4.  The criteria for a rating in excess of 10 percent for subjective lower right extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 4.124a, DC 8620 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and VA examinations are associated with the claims file.  The examiners reviewed the accurate history, considered lay statements, and provided clinical findings and diagnoses.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board recognizes that the September 2009 and August 2012 VA examiners did not measure the range of motion of the Veteran's spine in both active and passive motion.  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  However, the absent information is of no prejudice to the Veteran, as the only way to warrant a rating in excess of the ratings currently assigned is to demonstrate ankylosis.  Therefore, the VA examination reports are therefore adequate for the purpose of rendering a decision on appeal. 38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Thoracolumbar Spine

During the period prior to August 10, 2012, the Veteran received a 20 percent rating for his thoracolumbar spine disability under 38 C.F.R. § 4.71a, DC 5010-5235 (addressing traumatic arthritis rated as vertebral fracture or dislocation).  This diagnostic code applies a general rating formula that is applicable for most spine disabilities.  Under this rating formula, the next-higher 40 percent evaluation is warranted when the evidence shows:
* Forward flexion of the thoracolumbar spine to 30 degrees or less; 
* Favorable ankylosis of the entire thoracolumbar spine; or 
* Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 

An evaluation in excess of 40 percent is warranted when the evidence shows:
* Forward unfavorable ankylosis of the entire thoracolumbar spine (50 percent); 
* Unfavorable ankylosis of the entire spine (100 percent); or
* Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  (60 percent) 
38 C.F.R. § 4.71a, DC 5235.  An "incapacitating episode" is "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, DCs 5237, 5243, Note 1 (2016).

Ankylosis is the "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  Note (1) to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes defines an "incapacitating episode" as a "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  See 38 C.F.R. § 4.71a.

Initially, the Board finds that the Veteran is entitled to a rating of 40 percent, but not more, prior to August 10, 2012.  

Specifically, the Veteran stated that his spine pain had worsened since a March 2009 incident where he lifted a case of water at a grocery store.  In June 2009, he reported constant pain in his mid-low back and between his shoulder blades.  His back was stiff when he drove.  The pain improved when he stood up and moved around.  He took pain medication, but found physical therapy and spinal injections to be unhelpful.  

During his September 2009 VA examination, he reported constant pain that radiates down his legs.  He stated that he suffered from severe flare-ups that occur for multiple reasons depending on his posture or physical activities.  These flare-ups can last days, weeks, or months.  He had problems getting out of bed, but he remained independent in all of his activities.  He stated that he could not even lift a gallon of water without triggering severe pain.  The Veteran's range of motion testing reflected forward flexion was 40 degrees.  However, the examiner noted that all range of motions elicited pain without specifying the specific degree.  

On several occasions throughout this period, the Veteran reported severe pain from routine activities that greatly affected his ability to function.  For example, in April 2010, he reported that he suffered a two weeks flare as a result of bending over when flushing the toilet.  Similarly, in July 2011, he reported his back recently giving out after turning in bed.

Acknowledging the Veteran's subjective complaints and giving the Veteran the benefit of the doubt, the Board finds that the Veteran's symptoms prior to August 10, 2012, most closely approximate the 40 percent rating criteria.  

However, a rating in excess of 40 percent is not warranted.  Specifically, neither the September 2009 examiner nor the August 2012 examiner found that the Veteran had ankylosis of thoracolumbar or entire spine, much less unfavorable ankylosis.  In fact, the presence of a measureable range of motion throughout the appeal period precludes a finding of ankylosis.  While the Veteran has stated that he would spend periods of time resting during flare-ups, there is no evidence that he was prescribed periods of bedrest by a physician.  As a result, his disability cannot be considered under the rating criteria for intervertebral disc syndrome.  Therefore, the Board finds that a rating in excess of 40 percent is not appropriate throughout the entire appeal period.  

When considering these ratings, the Board has considered the impact of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  In this case, while the Veteran complains of pain in his back, the additional functional loss caused by the pain is taken into account for his range of motion measurements.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  Additionally, while the Veteran has complained of pain, he is precluded from a higher rating without a finding of ankylosis or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Neurological Abnormalities

When evaluating the extent of a Veteran's spine disability, the Board is required to consider whether a separate evaluation is warranted for any associated neurological abnormality including, but not limited to, bowel or bladder impairment, neurological impairment in the extremities or other such disorders, which are to be evaluated under the appropriate diagnostic code.  See 38 C.F.R. § 4.71(a), Note 1.

In this instance, the RO assigned a pair of 10 percent ratings for subjective bilateral lower extremity radiculopathy as of August 10, 2012, under 38 C.F.R. §§ 4.124a, DC 8620 (addressing neuritis of the sciatic nerve).  The Board agrees that this is the most appropriate diagnostic code.  Under this diagnostic code, the ratings are as follows:
* A 10 percent rating is appropriate when there is incomplete paralysis of the sciatic nerve which is "mild" in nature;
* A 20 percent rating is appropriate when there is incomplete paralysis of the sciatic nerve which is "moderate" in nature;
38 C.F.R. §§ 4.124a, DC 8620.

In August 2012, the Veteran complained of weakness in his left leg on occasion along with numbness on the bottom of his left foot.  He described stabbing pain in his back that shot into his leg and toes.  However, the Veteran did not endorse urinary or fecal incontinence.  When talking with a medical provider a few days after his VA examination, he complained of worsening chronic back pain that resulted in pain radiating down the back of both legs.  In December 2012, the VA examiner provided an addendum opinion in which he diagnosed subjective bilateral radiculopathy secondary to service-connected compression fractures of T11-T12.  

Despite the Veteran's complaints of radicular pain in his legs, there is no indication that the Veteran's radiculopathy can be characterized as anything more than incomplete paralysis of a mild nature.  The Veteran's radicular pain did not affect the strength in his legs.  In fact, the August 2012 examiner observed that motor power was normal with perhaps slight weakness in dorsiflexion of the big toe on the left side.  Additionally, an August 2012 neurological study revealed no electrodiagnostic evidence of plexopathy, radiculopathy, or mononeuropathy.  After consideration of the Veteran's statements and the medical evidence, the Board finds that the Veteran's radiculopathy most closely approximates incomplete paralysis of a mild nature.  Therefore, no ratings are warranted in addition to those already assigned.  

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that his disabilities are worse than the ratings he currently receive.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's disabilities have been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

In an October 2013 statement, the Veteran's representative requested that the Board consider the Veteran for an extraschedular evaluation.  However, the Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  The Board has reviewed all of his relevant symptoms related to the issue on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, in view of the Board's responsibility to consider functional loss when assigning the appropriate rating for musculoskeletal disorders, the applicable diagnostic codes are already interpreted so broadly such that it is virtually impossible that any potential symptom would not be contemplated.  See DeLuca, 8 Vet. App. at 202.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.

Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The criteria for a 40 percent rating, but no more, prior to August 10, 2010, for a thoracolumbar spine disability, is granted, subject to the laws and regulations governing the payment of monetary benefits.

A rating in excess of 40 percent for period from August 10, 2010, onwards, for a thoracolumbar spine disability, is denied.

A rating in excess of 10 percent for subjective lower left extremity radiculopathy is denied.

A rating in excess of 10 percent for subjective lower right extremity radiculopathy is denied.


REMAND

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2016).  A total disability rating for compensation purposes may be assigned on the basis of "individual unemployability," or when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2016).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id. 

If a veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to C&P for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

Here, during the appeal period, the Veteran was service-connected for compression fracture of the T11-T12 vertebrae (20 percent from September 2, 1978; 40 percent from July 23, 2009), with radiculopathy in each lower extremity (10 percent for each extremity since August 10, 2012.  Therefore, his combined schedular rating (20 percent from September 2, 1978, 40 percent from July 23, 2009, and 50 percent from August 10, 2012) fails to reach the 70 percent threshold during any part of the appeal period.  

However, regardless of whether the percentage requirements of 38 C.F.R. § 4.16(a) are met, entitlement to a TDIU on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  Therefore, the question is ultimately whether the Veteran is unable to obtain or maintain substantially gainful employment as a result of his service connected disability.  

The Board finds that referral for extraschedular consideration is warranted prior to evaluation of this claim, and a remand is appropriate in order to refer the matter on an extraschedular basis to the Director of the Compensation and Pension Service.

Accordingly, the case is REMANDED for the following action:

1.  Refer to the Director, Compensation and Pension Service, the matter of whether a TDIU is warranted on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  Should the Director indicate that further evidentiary development is required, such development should be undertaken.  

2.  Then, readjudicate the Veteran's claim of entitlement to a TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case and provided an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


